                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


United States of America

              vs                                         CR NO. 2:18-CR-01017-DCN-1

Wendell Wilkins

                                          PLEA

       The defendant, Wendell Wilkins, having withdrawn his plea of Not Guilty entered,
November 29, 2018 pleads guilty to Count(s)       .:3          of the Indictment, after
arraignment in open court.




                                                 ~
                                                 (Signed) Defendant

Charleston, South Carolina
December 2, 2019
